[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                              No. 95-9042
                       ________________________

                     D. C. Docket No. CR495-10-AAA

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

TONY RILEY,
MELVIN CLEVELAND,

                                                        Defendants-Appellants.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Georgia
                      _________________________
                               (June 3, 1998)



Before COX and BLACK, Circuit Judges, and RONEY, Senior Circuit Judge.

PER CURIAM:
      Tony Riley and Melvin Cleveland appeal their convictions and sentences for

conspiracy to possess with intent to distribute both cocaine hydrochloride (powder)

and cocaine base (crack), in violation of 18 U.S.C. § 841(a). We affirm their

convictions without discussion. See 11th Cir. R. 36-1. We affirm their sentences for

the reasons given below.

                                   1. Background

      Riley and Cleveland were both involved in a large organization that purchased

powder, processed it into crack, and then distributed it in the Savannah, Georgia area.

Riley was a crack addict and right-hand man to Michael Woodard, the alleged leader

of the organization. Among other things, Riley kept accounts, negotiated some deals,

purchased crack, and forged automobile insurance cards in exchange for crack

furnished by the organization.      Cleveland was a supplier of powder to the

organization.

      Cleveland was indicted for conspiracy to possess with intent to distribute

“cocaine in both powder (hydrochloride) and ‘crack’ (base) forms.” (R.1-192 at 2.)

Riley was indicted for aiding and abetting the same conspiracy. The jury was

instructed that it could convict if it found a conspiracy to “possess cocaine and

cocaine base with the intent to distribute” of which the defendant was a member, or

that the defendant aided and abetted such a conspiracy. (R.6 at 198.) The jury


                                          2
returned a general verdict finding both defendants guilty. Neither Riley nor Cleveland

requested a special verdict from the jury determining whether their offense conduct

involved powder, crack, or both. They were both sentenced according to amounts of

powder and crack attributed to them by their presentence reports. In neither case did

the district court find other than by a preponderance of the evidence which drug the

offense involved.

       In this appeal, Riley and Cleveland challenge their sentences first because there

was no special verdict, or finding beyond a reasonable doubt, whether their offenses

involved powder, crack, or both. Because neither Riley nor Cleveland asked for a

special verdict or raised these issues before or at sentencing, we review the district

court’s sentence for plain error only. See United States v. Olano, 507 U.S. 725, 732,

113 S. Ct. 1770, 1776 (1993). Riley also challenges the amount of crack and cocaine

powder attributed to him at sentencing.1 We review the district court’s finding of fact

for clear error only. See United States v. Frazier, 89 F.3d 1501, 1506 (11th Cir.

1996), cert. denied, 117 S. Ct. 1719 (1997).




       1
                In the “Summary of Argument” section of his brief, Cleveland challenges the
amount of cocaine attributed to him; the contention is not listed under “Issues,” however, and
there is no argument concerning it. While it is not clear that the issue has been raised, the
argument is, in any event, meritless.

                                                3
                                        2. Discussion

       a.     Sentencing for Crack or Powder Cocaine

       The district court found that Riley was associated with, or could foresee the

conspiracy’s transacting in, at least 2 kg of crack and 12 kg of powder. When two

drugs are found to be involved in an offense, the Sentencing Guidelines mandate

setting a base offense level by calculating marijuana equivalencies, and then choosing

the base offense level appropriate for the total equivalent amount of marijuana. See

U.S.S.G. § 2D1.1 comment. nn. 6, 10 (1994).2 In Riley’s case, application of this rule

resulted in a base offense level of 38, corresponding to 42,400 lbs. of marijuana, the

marijuana equivalent of 2 kg of crack plus 12 kg of powder. See id. § 2D1.1(c)(1).

The offense level for the powder alone would have been 32. See id. § 2D1.1(c)(4).

The district court attributed 65 kg of cocaine powder and 17 oz. of crack cocaine to

Cleveland. This resulted in a base offense level of 36; the offense level for 17 oz. (a

little under 500 gm) of crack is only 34. See id. § 2D1.1(c)(3).

       The disparity between their sentences based on powder and crack and the

sentences they would have received had only the lower-sentenced drug figured into




       2
                Riley and Cleveland were sentenced under the 1994 Guidelines, and it is to those
that we refer throughout this opinion.

                                               4
the calculation lead Riley and Cleveland to make two main arguments.3 First, they

contend that because the indictment permitted conviction for a drug offense involving

either powder or crack,4 the absence of a special verdict required the district court to

impose a sentence that assumed that their offenses involved only the drug yielding the

lower sentence. Thus, presumably, they contend that Riley should have been

sentenced for aiding and abetting a conspiracy to possess 12 kg of cocaine with intent

to distribute, and that he should therefore have had a base offense level of 32.

According to Cleveland, he should have been sentenced for conspiring to possess with

intent to distribute 17 oz. of crack, for a base offense level of 34.

       There is no plain error here, because there is no error. See Olano, 507 U.S. at

732, 113 S. Ct. at 1776. In a case that is virtually identical to this one, the Supreme

Court has rejected the same contention. Edwards v. United States, 118 S. Ct. 1475,

1477 (1998). The Court noted that a sentencing judge is not limited to considering the

offense of conviction. Id. Rather, the judge may sentence for both offense conduct

       3
                Briefly, they also contend that they were due a special verdict even though they
did not ask for it. The district court did not commit plain error. See Williams v. United States,
238 F.2d 215, 218 (5th Cir. 1956). Riley and Cleveland also contend that 21 U.S.C. § 841’s use
of “cocaine” and “cocaine base” is unconstitutionally vague, and that the rule of lenity prohibits
conviction for an offense involving the drug leading to the more severe penalty. This court has
rejected precisely that contention. See United States v. Sloan, 97 F.3d 1378, 1381-83 (11th Cir.
1996), cert. denied, 117 S. Ct. 2459 (1997).
       4
               Under the law of this circuit, the indictment’s use of “and” between crack and
powder permits conviction of an offense involving either one. Cf. United States v. McCann, 465
F.2d 147, 162 (5th Cir. 1972).

                                                5
and any other “relevant conduct.” Id. (citing U.S.S.G. § 1B1.3(a)). Thus, whether the

jury found that Riley and Cleveland engaged only in a crack conspiracy, or only in a

powder conspiracy, or both, the judge was free to impose a sentence based on both

drugs.

         The Court stated only two exceptions to this rule. First, if the amount of one

substance involved leads to a lower statutory maximum sentence than would apply to

the amount of the other substance, compare 21 U.S.C. § 841(b)(1)(A) with id. §

841(b)(1)(B), then the district court must stay below the lower statutory maximum.

See Edwards, 118 S. Ct. at 1477. But here, both Riley and Cleveland generously

exceeded the amounts required to make them eligible for life sentences under §

841(a)(1)(A), whether they are sentenced solely for crack or solely for powder.

Second, a lower sentence may be warranted if the conduct involving one of the drugs

is not “relevant conduct” under the Guidelines — that is, not part of the same “course

of conduct or common scheme or plan as the offense of conviction.” U.S.S.G. §

1B1.3(a)(2); Edwards, 118 S. Ct. at 1478. In this case, neither Riley nor Cleveland

contends that either crack or powder was absent from their course of conduct. Indeed,

the record shows that such a contention would be inconsistent with the overwhelming

evidence of a scheme to process powder into crack for retail sale. Cf. id. (making

similar observation on facts of that case).


                                            6
      Riley and Cleveland’s second attack on their sentences rests on the Guidelines

commentary to U.S.S.G. § 1B1.2(d). That commentary addresses the circumstance

in which an indictment charges a multiple-object conspiracy, but the jury’s verdict

does not establish what object or objects of the conspiracy the jury found to be

present. In that situation, this court has interpreted the Guidelines commentary to

require the sentencing judge to find beyond a reasonable doubt which alleged objects

were in fact objects of the conspiracy. See United States v. McKinley, 995 F.2d 1020,

1026 (11th Cir. 1993). Based on McKinley, Riley and Cleveland assert that the

district court was required to find beyond a reasonable doubt whether the conspiracy

involved powder, crack, or both.

      No error — let alone plain error — occurred. Unlike in McKinley, the

conspiracy charged here is not a multi-object one. The McKinley defendants were

charged with conspiring to commit two offenses prohibited by two different statutes.

See id. at 1022. In this case, by contrast, the conspiracy alleged was one to violate

21 U.S.C. § 841(a) by possessing with intent to distribute a controlled substance.

Thus, the conspiracy had only one object. As the Seventh Circuit has put it, the

conspiracy was to “commit one crime in two ways.” United States v. Edwards, 105

F.3d 1179, 1181 (7th Cir. 1997) (emphasis in original), aff’d, 118 S. Ct. 1475 (1998).




                                          7
Thus, the beyond-a-reasonable-doubt finding required by U.S.S.G. § 1B1.2(d) for

multi-object conspiracies was not required here.

      Rather, under the law of this circuit, the court had to find simply by a

preponderance of the evidence that Cleveland conspired, and Riley aided and abetted

a conspiracy, to possess both powder and crack with intent to distribute. Cf. United

States v. Ramsdale, 61 F.3d 825, 832 (11th Cir. 1995) (plain error for judge to omit

finding whether conspiracy involved D- or L-methamphetamine, when indictment

simply charged conspiracy involving methamphetamine); United States v. Patrick,

983 F.2d 206, 208 (11th Cir. 1993) (same methamphetamine problem; required

finding need only be by a preponderance-of-the-evidence standard). Nothing in the

record suggests that the district court failed to make such a finding in this case; the

judge adopted the presentence report for both Riley and Cleveland, finding its

conclusions to be supported by a preponderance of the evidence.

      We accordingly conclude that none of the asserted plain error occurred in

Riley’s or Cleveland’s sentencing.

      b.     Amount of Drugs Attributed to Riley

      Riley makes an alternative contention that the district court’s finding of fact

concerning the amount of crack attributable to him was clearly erroneous. The district

court adopted the presentence report’s findings. Those findings were based on three


                                          8
categories of evidence. First, there was trial testimony from three co-conspirators that

explicitly linked Riley with amounts of crack cocaine; Riley concedes that a finding

of the amount they testified to, 22 oz., would be proper.5 The second category was

trial testimony that was ambiguous as to the exact amount of crack concerned. Some

of this testimony simply refers to a weight of cocaine, without identifying the form;

one passage of testimony refers to a dollar value without giving a weight or a price per

ounce; other testimony refers to a number of “rocks” of crack, without estimating the

weight of each rock. Testimony from Michael Woodard also falls in this category:

he testified that he purchased anywhere from two to six kilograms of powder from

Cleveland every week from 1990 until 1993 to cook into crack and distribute, but that

only after an unspecified point in this period was Riley actively involved in

negotiating sales and delivery. In the third category was a statement relied upon by

the presentence report from co-conspirator and codefendant Cardell West to a DEA

agent that Riley was present on two occasions when a kilogram of powder was cooked

into crack. Riley contends that the second and third categories were not a proper basis

for the court’s finding, and that he should therefore be resentenced.



       5
              That is 3 oz. that Jerome Perry testified Riley delivered to him; 18 oz. that
Michael Irwin testified that Riley delivered to him over six separate occasions, either alone or
with a co-conspirator, Michael Woodard; and one ounce that Derrick Johnson supplied Riley for
personal use. Riley concedes only 9 to 10 ounces because he overlooks Irwin’s testimony that
Riley was present for six deliveries of two to three ounces of crack.

                                               9
       We start with the third category, which is the focus of Riley’s argument. Riley

contends that West’s statement was unreliable because West was not cross-examined,

and because West was biased due to his hopes for a substantial-assistance sentence

reduction. The first assertion is tantamount to arguing that the sentencing judge

should not consider hearsay. This court has rejected this contention. See United

States v. Query, 928 F.2d 383, 384 (11th Cir. 1991). The second assertion is not

enough by itself to call into question the judge’s consideration of West’s statement.

At sentencing, the district court may consider any information with sufficient

reliability. See U.S.S.G. § 6A1.3(a). West’s cooperation with the Government,

without more,6 does not prohibit the judge from relying on the statement.

Codefendants who are cooperating with the Government often provide much of the

evidence necessary to support a conviction; certainly their statements may enter into

sentencing.     The district court was thus entitled to consider West’s statement, as

reported in the presentence report, to be a proper basis for calculating the amount of

drugs attributable to Riley.

       West stated that Riley was present during two sessions when one kilogram of

powder was cooked into crack. Testimony at trial indicated that even impure, low-

quality cocaine retains more than half its weight through the cooking process. (R.5

       6
              See, e.g., United States v. Lee, 68 F.3d 1267, 1276 (11th Cir. 1995) (hearsay
statement to DEA agent arguably unreliable because co-conspirator was a fugitive).

                                               10
at 188.) The district court could thus conclude that at least one kilogram of crack

cocaine came out of these cooking sessions. The specifically identified crack from the

first category of evidence, which Riley concedes is a proper basis for sentencing, is

22 oz. or 623.7 gm. That means that the district court could properly find that at least

1.6237 kg of crack is attributable to Riley. Because any amount over 1.38 kg of crack

would have yielded the same base offense level, we need not worry about the

difference between a proper 1.6237 kg finding and an arguably improper 2 kg finding.

Cf. United States v. Brazel, 102 F.3d 1120, 1161 (11th Cir.) (no reversible error in

sentence even though part of crack amount attributed was based on speculation;

properly found amounts still yielded the same base offense level), cert. denied, 118

S. Ct. 78 (1997). Whether or not a finding of two kilograms was clear error, any error

would not require resentencing.

      Even excluding West’s testimony altogether, moreover, the district judge’s

finding does not lead to vacatur of Riley’s sentence. A piece of information in the

second category, Woodard’s testimony, would also permit a finding that more than

1.38 kg of crack is attributable to Riley. Woodard testified to vague amounts, but the

quantities were so large (2 to 6 kg of powder a week cooked into crack over a three-

year period) that even if we assume that Riley entered the picture only a year before

the three-year-long conspiracy ended, a minimum of 104 kg of powder would have


                                          11
been processed with Riley’s knowledge. Even impure powder, according to the

record, would have yielded more than 50 kg of crack from this amount of powder.

Counting only .7563 kg of this 50 kg of crack would, when coupled with the amount

Riley concedes is attributable to him, reach the 1.38 kg necessary to achieve the same

base offense level. While a court may not rely on speculation to measure an amount

of cocaine, see United States v. Butler, 41 F.3d 1435, 1447 (11th Cir. 1995), so

conservative an estimate as is necessary to reach the result here would not be

improper. Riley’s sentence stands.

                                   3. Conclusion

      For the foregoing reasons, we affirm Cleveland’s and Riley’s convictions and

sentences.

      AFFIRMED.




                                         12